Name: 2007/117/EC: Council Decision of 15 February 2007 amending the Decision of 27 March 2000 authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU related bodies
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  international affairs;  European construction;  cooperation policy
 Date Published: 2008-01-08; 2007-02-20

 20.2.2007 EN Official Journal of the European Union L 51/18 COUNCIL DECISION of 15 February 2007 amending the Decision of 27 March 2000 authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU related bodies (2007/117/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 42(2), Article 10(4) and Article 18 of the Convention on the establishment of a European Police Office (Europol Convention) (1), Having regard to the Council Act of 3 November 1998 laying down rules governing Europol's external relations with third States and non-European Union related bodies (2), and in particular Article 2 of that Act, Having regard to the Council Act of 3 November 1998 laying down rules governing the receipt of information by Europol from third parties (3), and in particular Article 2 of that Act, Having regard to the Council Act of 12 March 1999 adopting the rules governing the transmission of personal data by Europol to third States and third bodies (4), and in particular Articles 2 and 3 of that Act, Whereas: (1) Operational requirements and the need to combat in an effective way organised forms of criminality through Europol, require that Montenegro be added to the list of third States with which the Director of Europol is authorised to start negotiations. (2) Council Decision of 27 March 2000 (5) should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 Article 2(1) of the Council Decision of 27 March 2000 under the heading Third States, the following State shall be added to the alphabetical list:  Montenegro. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 15 February 2007. For the Council The President W. SCHÃ UBLE (1) OJ C 316, 27.11.1995, p. 2. Convention as last amended by a Protocol amending that Convention (OJ C 2, 6.1.2004, p. 1). (2) OJ C 26, 30.1.1999, p. 19. (3) OJ C 26, 30.1.1999, p. 17. (4) OJ C 88, 30.3.1999, p. 1. Council Act as amended by the Council Act of 28 February 2002 (OJ C 76, 27.3.2002, p. 1). (5) OJ C 106, 13.4.2000, p. 1. Decision as last amended by Council Decision of 4 December 2006 (OJ C 311, 19.12.2006, p. 10).